Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of a typographical error at item 5, the previous Office Action mailed on 02/04/2021 is hereby withdrawn. A corrected Office action follows. The examiner apologizes for any inconvenience.
3.	Applicant's arguments filed 08/31/2020 have been fully considered but they are not persuasive. 
	Applicant argues that the applied prior art does not teach the controller configured to apply an electric current to the Peltier element in an electric current direction that depends on temperature and humidity data.
In response to applicant's argument found on page 2 and 3 amounts to arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner is of the opinion that the modification of the controller of Wang to include a temperature sensor and a humidity sensor of Feng to control the thermoelectric cooling sheet/ Peltier element would impart temperature and humidity data/value(s) so as to automatically (turn on/off electrical current to the thermoelectric cooling sheet/ Peltier element) to aid in the defrosting (heating) or defogging (cooling) of said mirror. 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claim 11-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 206589791) in view of Kamerling (‘736) or Komatsu et al (‘625) and Feng (CN201114841).
Wang discloses a side mirror comprising a housing (the rearview mirror shell, shown in the sole Figure), a mirror (the rearview mirror, element 2) attached with the housing (see the Figure); and a thermoelectric cooling sheet/Peltier element (6) mounted in the housing adjacent the mirror (see the Figure) and a controller (1) electrically connected with the thermoelectric cooling sheet /Peltier element via electrically leads, wherein the controller is inherently configured to apply an electric current to the thermoelectric cooling sheet /Peltier element in an electric current direction (when the thermoelectric cooling sheet /Peltier element is ON) which depends on at least temperature and/or humidity (i.e., to reduce fog, frost) in order to clean the rear view mirror, note the abstract thereof, except for explicitly stating that the mirror is movably attached with the housing. 
Kamerling and Komatsu et al each teaches it is well known to use a movable mirror in the same filed of endeavor for the purpose of adjusting said mirror to view blind spots about a vehicle. See column 7, lines 17-29 along with Fig. 2 of Kamerling which clearly teaches a mirror (10) moveably attached with a housing/casing (65) by a ball and socket or other pivot arrangement (59) and column 4, lines 40-45 along with Fig. 2 of Komatsu et al which clearly teaches a mirror (12) movably attached with a housing/mirror body (11) by a movable unit 25.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Wang to be movable/adjustable, as taught by 
Accordingly, Wang in view of Kamerling or Komatsu et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the housing of Wang specifically includes a temperature sensor and a humidity sensor to provide temperature and humidity data.
Feng teaches it is well known to use and employ temperature and humidity sensors (2, 3) in combination with a controller (4) in the same field of endeavor for the purpose of receiving temperature and humidity data so as to control defrosting and/or defogging of a vehicle mirror (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the back surface of the mirror of thermoelectric cooling sheet/ Peltier element of Wang to include a temperature sensor and a humidity sensor, as taught by Feng, in order to receive temperature and humidity data so as to automatically aid in the defrosting (heating) or defogging (cooling) of said mirror.
As to the limitations of claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thermoelectric cooling sheet (Peltier element) of Wang to include a heat sink, as commonly used and employed in the art, in order to dissipate the heat created by the thermoelectric cooling sheet (Peltier element) and the Joule heat created by the electrical power supplied to the thermoelectric cooling sheet so as to prevent over heating.

As to the limitations of claims 21 and 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the memory of the controller of Wang to include a typical lookup table (i.e., including desired operational temperature and humidity parameters) and compare the actual measured values of the temperature and humidity sensors with the desired operational temperature and humidity parameters in the lookup table, as commonly used and employed in a variety of analogous art, in to order to turn ON/OFF the thermoelectric cooling sheet/Peltier element so as to compensate and/or adjust for changing conditions (i.e., temperature and humidity values). 
5.	Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 206589791) in view of Kamerling (‘736) or Komatsu et al (‘625) and further in view of Feng (CN201114841), as applied to claims 11-13 and 18-22 above, and further in view of Hopkins (‘589).
Wang in view of Kamerling or Komatsu et al and Feng discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that a heat distributer is located between the thermoelectric cooling sheet /Peltier element and the mirror.
Hopkins teaches it is well known to apply a conductive sheet/heat distributer of an aluminum material (see column 3, lines 8-12) across substantially the entire back surface of a mirror (17), between a thermoelectric device (15) and said mirror (see Fig. 4) for the inherent 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the back surface of the rearview mirror of Wang to include a heat conductive sheet/heat distributer of an aluminum material across substantially the entire back surface of said mirror, as taught by Hopkins, in order to increase the heat distribution of the thermoelectric cooling sheet /Peltier element across the entire back surface of said mirror so to speed up the removal or inhibit the production frost, ice and/or condensation upon the mirror.  
6.	The exemplary reference to Nagy (‘406) similarly teaches it is well known to use and/or employ a heat distributer of an aluminum material disposed between a thermoelectric device and a mirror in the same field of endeavor for the purpose of increasing the heat distribution across said mirror which obviously conveys to one of ordinary skill in the mirror art the general knowledge/concept of employing an aluminum (conductive) material to distribute and transfer heat to said mirror for removing fog and/or condensation.
The exemplary reference to Nakajima (‘220) teaches it is well known to use and/or employ temperature and humidity sensors in communication with a controller, wherein the controller includes a memory for storing values output from the plurality of sensors and predetermined values (lookup table) and a processor to calculate rates and compared values to adjusts the defogging (cooling) or defrosting (heating) of a system.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
January 31, 2021

/RICKY D SHAFER/
Primary Examiner, Art Unit 2872